 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 873 
In the House of Representatives, U. S.,

May 19, 2010
 
RESOLUTION 
Calling for the establishment of a United States Consulate in the Kurdistan Region of Iraq along with similar efforts in other areas of Iraq. 
 
 
Whereas 15 countries, including leading European nations, have diplomatic and consulate representation in Erbil, the capital of the Kurdistan Region of Iraq;  
Whereas the United States Department of State modified its Travel Warning for Iraq this year to reflect the relative safety and security of the Kurdistan Region of Iraq;  
Whereas the establishment of a United States Consulate in the Kurdistan Region of Iraq, as well as in other regions of Iraq, is consistent with current United States policy to normalize United States–Iraqi relations at the diplomatic, commercial, cultural, and educational levels as United States Armed Forces responsibly redeploy from Iraq in accordance with the Status of Forces Agreement between the United States and Iraq;  
Whereas greater United States Government civilian representation throughout Iraq, including in the Kurdistan Region, will serve United States interests during this period of transition;  
Whereas the establishment of a United States Consulate in the Kurdistan Region of Iraq will increase travel between the United States and Iraq and thus strengthen people-to-people exchanges between both sides;  
Whereas currently, United States citizens either living in or visiting the Kurdistan Region of Iraq must travel to the United States Embassy in Baghdad, 200 miles away, to receive consular services;  
Whereas the establishment of a United States Consulate in the Kurdistan Region of Iraq will be helpful both in attracting greater United States business and investment to the region and in ensuring that the region continues to serve as a “gateway” to United States business success in other parts of Iraq, as a number of United States Government agencies have advocated;  
Whereas the establishment of a United States Consulate in the Kurdistan Region of Iraq will reaffirm United States support for the stability, prosperity, and democracy that the Kurdistan Region of Iraq has achieved;  
Whereas the establishment of United States Consulate in Iraq, including in the Kurdistan Region will facilitate more governmental and nongovernmental missions between the United States and the Iraq;  
Whereas the Kurds of Iraq have been willing partners with the United States in the democratic transition in Iraq since 2003;  
Whereas the United States and the Kurdistan Regional Government (KRG) have been full partners in the battle against terrorists who seek to undermine progress toward an Iraq that is prosperous, free, and federal;  
Whereas the establishment of a United States Consulate in the Kurdistan Region and in other regions will play a helpful role in continuing to safeguard Iraq's territorial integrity from external aggression and support United States and Iraqi diplomatic initiatives that seek to prevent outside interference in Iraq's affairs;  
Whereas the establishment of a United States Consulate in the Kurdistan Region of Iraq will also foster continued dialogue between the United States and the KRG; and  
Whereas the establishment of a United States Consulate in the Kurdistan Region of Iraq will positively contribute to continued diplomatic initiatives between the KRG and Turkey: Now, therefore, be it  
 
That the House of Representatives— 
(1)calls on the Department of State to establish a United States Consulate in the Kurdistan Region of Iraq, as well as in other appropriate regions of Iraq; and 
(2)affirms that the establishment of a United States Consulate in the Kurdistan Region as well as in other regions of Iraq will be an important United States diplomatic step in supporting stability, prosperity, human rights, and democracy throughout Iraq.  
 
Lorraine C. Miller,Clerk.
